Opinion issued November 13, 2003.











In The
Court of Appeals
For The
First District of Texas




NO. 01-02-01254-CV




K. S. CHOI, Appellant

V.

KEMPER VALVE AND FITTINGS CORPORATION, Appellee




On Appeal from the 165th District Court
Harris County, Texas
Trial Court Cause No. 2002-26293




MEMORANDUM OPINION

          Appellant, K. S. Choi, and appellee, Kemper Valve and Fittings Corporation,
have filed a joint motion to dismiss this appeal.  This case was submitted on October
28, 2003.  The Court has not yet issued an opinion.  The agreed motion is in writing
and is signed by the parties’ attorneys.  Accordingly, this appeal is dismissed.  See
Tex. R. App. P. 42.1(a).  The Clerk of this Court is directed to issue mandate
immediately.  See Tex. R. App. P. 18.1.  All remaining pending motions are hereby
overruled.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Keyes and Alcala.